Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 11/3/2021 after an interview with Nicholas McDonald on 11/1/2021.

The application has been amended as follows: 
IN THE CLAIMS:  
Claim 30:  in line 3, “and devices” has been changed to – and control devices --.
Claim 35:  in line 9, “fluid through the” has been changed to – fluid to the --; and in line 10, “to the Helmholtz damper,” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 21, 35 and 36; in particular:

a purge medium temperature control unit fluidly coupled to the cooling fluid line between the cooling fluid source and the cooling fluid return, wherein the purge medium temperature control unit is positioned on the purge medium line outside of the gas turbine combustor, and wherein the purge medium temperature control unit varies a temperature of the flow of purge medium.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741